DETAILED ACTION

This action is responsive to applicant’s appeal brief received on 06/23/2022.  Claims 1-15 have been presented for examination. Claims 1-15 have been examined.

In view of the appeal brief filed on 06/23/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                        


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey (Pub. No.: 2018/0047278 A1) in view of Mackjust (Pub. No.: 2011/0074561 A1).
1) In regard to claim 1, Dey discloses the claimed method performed by a security system control device having a processor in a security system for bypassing a barrier alarm monitored by the security system control device (figs. 9-10), the method comprising:
a command to bypass the barrier alarm directly from a user (fig. 9: 902 and ¶0034¶0047; see also ¶0044);
storing, by the processor, an indication in a memory coupled to the processor indicating that the barrier alarm has been bypassed (fig. 9: 908 and ¶0047/¶0078);
receiving, by the processor via a receiver coupled to the processor, an alarm signal from the barrier alarm, the alarm signal comprising an identification of the barrier alarm (fig. 10: 1000 and ¶0087);
in response to receiving the alarm signal, determining, by the processor, from the indication stored in the memory whether the barrier alarm has been bypassed (fig. 10: 1004-1006 and ¶0088-¶0089; see also ¶0047); and
ignoring, by the processor, the alarm signal when the barrier alarm has been bypassed (fig. 10: 1006 and ¶0090).
Dey does not explicitly disclose receiving, by the processor, via use of a wireless communication device wirelessly coupled to the security system control device to bypass the sensor.
However, Mackjust discloses it has been known for a control device to receive by a processor via use of a wireless communication device wirelessly coupled to the security system control device a command to bypass a sensor (¶0092).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the method of Dey to allow the processor of the control device to receive a bypass command of one of the sensors, as taught by Mackjust.
One skilled in the art would be motivated to modify Dey as described above in order to simply remotely control the sensor from a distance.

2) In regard to claim 2 (dependent on claim 1), Dey further disclose the method of claim 1, wherein the command to bypass the barrier alarm comprises an instruction to ignore, by the processor, future alarm signals received from the barrier alarm of a plurality of barrier alarms monitored by the security system control device (¶0047).

3) In regard to claim 3 (dependent on claim 1), Dey further disclose the method of claim 1, further comprising:
in response to receiving the command to bypass the barrier alarm, transmitting, by the processor via a communication interface, a message to a remote location indicating that the barrier alarm has been bypassed (¶0044).

4) In regard to claim 4 (dependent on claim 1), Dey further disclose the method of claim 1, further comprising: 
receiving, by the processor, a second command to bypass a second barrier alarm from a second barrier alarm (¶0047);
receiving, by the processor, a second alarm signal storing by the processor, a second indication in the memory coupled to the processor indicating that the second barrier alarm has been bypassed (¶0047);
in response to receiving the second alarm signal, determining, by the processor, from the second indication stored in the memory whether the second barrier alarm has been bypassed (¶0047); and
ignoring, by the processor, the second alarm signal when the second barrier alarm has been bypassed (¶0047).

5) In regard to claim 5 (dependent on claim 1), Dey further disclose the method of claim 1, further comprising:
receiving, by the processor, an indication from a user to change an operating mode of the security system from a first operating mode to a second operating mode (¶0036); and
in response to receiving the indication to change the operating mode of the security system, removing the indication from the memory (¶0036).

6) In regard to claim 6 (dependent on claim 5), Dey further disclose the method of claim 5, wherein the first mode of operation is armed-home and the second mode of operation is armed-away (¶0036).

7) In regard to claim 7 (dependent on claim 5), Dey further disclose the method of claim 5, further comprising:
in response to receiving the indication to change the operating mode of the security system, providing, by the processor, an indication that the barrier alarm has changed status from being bypassed to being monitored (¶0051).

8) In regard to claim 8 (dependent on claim 1), Dey further disclose the method of claim 1, wherein the command to bypass the barrier alarm comprises a first identification of the barrier alarm, and the indication comprises the first identification, and determining whether the barrier alarm has been bypassed after receiving the alarm signal comprises:
comparing the first identification with the identification stored in the memory (¶0047); and
determining that the barrier alarm is bypassed when the first identification matches the identification stored in the memory (¶0047). 

9) In regard to claim 9, claim 9 is rejected and analyzed with respect to claim 2 and the references applied. 

10) In regard to claim 10, claim 10 is rejected and analyzed with respect to claim 3 and the references applied.

11) In regard to claim 11, claim 11 is rejected and analyzed with respect to claim 4 and the references applied.

12) In regard to claim 12, claim 12 is rejected and analyzed with respect to claim 5 and the references applied.

13) In regard to claim 13, claim 13 is rejected and analyzed with respect to claim 6 and the references applied.

14) In regard to claim 14, claim 14 is rejected and analyzed with respect to claim 7 and the references applied.

15) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 8 and the references applied.

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/
Primary Examiner, Art Unit 2684